DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 5 lacks durable, clean lines and has shading which reduces legibility (see MPEP 608.02(V)(l) and see MPEP 608.02(V)(m)), and Figs. 6A-7 appear to be photographs which are not ordinarily permitted in utility patent applications unless they are the only practical medium for illustrating the claimed invention (see MPEP 608.02(V)(b)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: the term “shape” in line 16 is suggested to read --shaped-- in order to be grammatically correct.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a securing mechanism….secures the at least one strap” in claim 1 lines 7-8 and “an adjustment mechanism….allows a muzzle circumference to be adjusted” in claim 1 lines 10-11.
According to the Applicant’s specification page 7 lines 11-15, the “securing mechanism” in claim 1 is being interpreted as able to comprise hook and look fastening tape (e.g. Velcro), buckles, snap fasteners, elastic or elastic fasteners, clips, ties, and/or buttons, or equivalents. According to the Applicant’s specification page 8 lines 8-9, the “adjustment mechanism” in claim 1 is being interpreted as able to comprise any of the structural options given for the securing mechanism, and thus can comprise hook and look fastening tape (e.g. Velcro), buckles, snap fasteners, elastic or elastic fasteners, clips, ties, and/or buttons, or equivalents.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 206611991 U, see attached translation) in view of Carstens (US 2007/0106356 A1) and Wu (CN 206381510 U, see attached translation).
Regarding claim 1, Liu discloses a mask for filtering air for a canine or other animals (anti-smog mask for pet dogs) (translation, para. [0002]), the mask comprising: 

at least one strap extending from a proximal end of the main body that is capable of being wrapped around a canine's or other animal's head or neck (neck fixing elastic tie 4) (Fig. 1; see translation, para. [0014]); 
a securing mechanism provided by the at least one strap (neck fixing elastic tie 4 is made of elastic material) (Fig. 1; see translation, para. [0014], para. [0019]), wherein the securing mechanism secures the at least one strap around the canine's or other animal's head or neck to aid forming a seal about the canine's or other animal's snout (elasticity of the neck fixing elastic tie 4 helps to fix the tie 4 on the dog’s neck, and would thereby help with ensuring the mask is airtight on the dog) (Fig. 1; see translation, para. [0014], para. [0019], para. [0031]); 
a panting valve provided at a distal end of the main body, wherein the panting valve allows air to exit the mask during exhalation and does not allow air to enter during inhalation (one-way breathing valve 2 at the tip of the mask is for exhaling) (Fig. 1; see translation, para. [0030]); 
and an air filter, wherein the air filter removes pollutants from inhaled air (PM2.5 filter layer 8) (Figs. 1-2; see translation, para. [0031]).

However, Carstens teaches a body-conforming wearable holder for holding an article, wherein the holder can be a mask holding a filter article (Carstens; Figs. 11-12; abstract; para. [0025]), including a pocket is provided by the main body (filter 132 removably mounted to the holder 130 by a pocket) (Carstens; Figs. 11-12; para. [0054]; para. [0093]), and the air filter that is shape to conform to the pocket (filter article 132 fits inside the pocket, thus being shaped to conform to the pocket; replaceable articles are coordinated to have compatible shapes, sizes, and flexibility to fir reliably and comfortably) (Carstens; Figs. 11-12; para. [0026]; para. [0054]; para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu device to include a pocket provided by the main body such that the air filter that is shape to conform to the pocket, as taught by Carstens, for the purpose of allowing a user to replace the filter article with a new one when needed (Carsten; para. [0025]).
Liu does not disclose an adjustment mechanism provided near the proximal end of the main body, wherein the adjustment mechanism allows a muzzle circumference to be adjusted to aid forming the seal about the canine's or other animal's snout.
However, Wu teaches a pet mask (Wu; see translation, para. [0002]) including an adjustment mechanism provided near the proximal end of the main body, wherein the adjustment mechanism allows a muzzle circumference to be adjusted to aid forming the seal about the canine's or other animal's snout (third strap 104 with Velcro 1041 used to control the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu device to include an adjustment mechanism provided near the proximal end of the main body, wherein the adjustment mechanism allows a muzzle circumference to be adjusted to aid forming the seal about the canine's or other animal's snout, as taught by Wu, for the purpose of ensuring the fit and sealing function of the mask is suitable for different types of pets (Wu; see translation, para. [0038]).
Regarding claim 2, the modified Liu teaches wherein at least a portion of the main body comprising the pocket is formed of a breathable material (pocket for the filter can be made of a mesh material, which would thus have holes for a user to breathe through) (Carstens; Figs. 11-12; para. [0054]; para. [0093]).
Regarding claim 6, the modified Liu teaches wherein the main body is elastic to aid fitment and maintaining a seal (main body is both upper cover body 1 and strip shaped elastic band 3; elastic band 3 is elastic, and thus flexible to help fit a different dogs and improving airtightness) (Liu; Fig. 1; translation, para. [0018]).
Regarding claim 7,
Regarding claim 8, the modified Liu teaches wherein the panting valve is positioned close to the mouth of the canine when worn (valve 2 is on the tip of the mask, and would thus be positioned close to the mouth of the dog when the mask is being worn) (Liu; Fig. 1; translation, para. [0030]).
Regarding claim 9, the modified Liu teaches wherein the at least one strap and the securing mechanism allow for flexible movement when secured (Liu neck fixing elastic tie 4 is made of elastic material, and would thus allow for flexible movement of the dog’s head when secured; Wu strap 104 is for securing the mask around the dog’s muzzle circumferentially, and thus would not interfere with the dog’s head and neck movements) (Liu, Fig. 1, see translation, para. [0014], para. [0019]; Wu, Fig. 1, see translation, para. [0038]).
Regarding claim 10, the modified Liu teaches wherein the adjustment mechanism is positioned near a rear jaw of the canine when worn to minimize impact on panting (Wu third strap 104 with Velcro 1041 is at the back end of the mask, and would thus be near the dog’s rear jaw and would therefore be able to function to minimize the impact on panting as claimed) (Wu; Fig. 1; see translation, para. [0038]).
Regarding claim 15, the modified Liu teaches wherein the air filter comprises an activated carbon layer to filter dust, particulates, and/or other air pollutants (filter layer 8 has granular activated carbon to filter particles) (Liu; Figs. 1-2; see translation, para. [0031]).
Regarding claim 16,
Regarding claim 18, the modified Liu teaches wherein the air filter is removable and/or replaceable (filter article is removable and replaceable) (Carsten; para. [0025]).
Regarding claim 19, the modified Liu teaches wherein the securing mechanism is elastic (neck fixing elastic tie 4 is made of elastic material) (Liu; Fig. 1; see translation, para. [0014], para. [0019]).
Regarding claim 20, the modified Liu teaches wherein the adjustment mechanism is hook and look fastening tape (third strap 104 with Velcro 1041) (Wu; Fig. 1; see translation, para. [0038]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 2 above, and further in view of Tuan (US 2016/0037836 A1).
Regarding claim 3, the modified Liu teaches the invention as previously claimed, but does not teach wherein a remainder of the main body, excluding the pocket, utilizes non-breathable material or combines the non-breathable material with the main body.
However, Tuan teaches a gauze mask (Tuan; abstract) wherein a remainder of the main body, excluding the pocket, utilizes non-breathable material or combines the non-breathable material with the main body (the mask, excluding the ventilation hole 50 with filter 60 having filter layer 61, can be made of non-breathable material) (Tuan; abstract; Figs. 3-4; para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Liu device such that a remainder of the main body, excluding the pocket, utilizes non-breathable material or combines the non-breathable material with the main body, as taught by Tuan, for the purpose .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 1 above, and further in view of Han et al. (CN 206423344 U, see attached translation).
Regarding claim 4, the modified Liu teaches the invention as previously claimed, but does not explicitly teach wherein the main body is sized to cover the entirety of a mouth and nose of the canine or other animal when worn.
However, Han teaches an anti-fog mask for dogs (Han; see translation, para. [0002]) wherein the main body is sized to cover the entirety of a mouth and nose of the canine or other animal when worn (the dog’s nose and mouth space is isolated such that only filtered air can be inhaled) (Han; Fig. 1; see translation, para. [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu device such that the main body is sized to cover the entirety of a mouth and nose of the canine or other animal when worn, as taught by Han, for the purpose of isolating a space for the dog’s nose and mouth areas which ensures the air being inhaled by the dog through the dog’s mouth or nose is filtered (Han; Fig. 1; see translation, para. [0011]).
Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 1 above, and further in view of Leerburg (see attached “Leerburg Muzzle Sizes” article).
Regarding claim 5, the modified Liu teaches the invention as previously claimed, but does not teach wherein the main body is sized to allow a mouth of the canine to open during panting.
However, Leerburg teaches dog muzzle sizes (Leerburg; page 1, title; pages 3-5) wherein the main body is sized to allow a mouth of the canine to open during panting (it is very important to make sure the dog wears a muzzle sized to allow the dog to open their mouth and pant) (Leerburg, page 3, text below the table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu mask device such that the main body is sized to allow a mouth of the canine to open during panting, as taught by Leerburg, for the purpose of ensuring the dog has enough room to open their mouth for panting (Leerburg, page 3, text below the table), thereby ensuring the dog does not overheat or suffocate when wearing a structure encompassing their muzzle.
Regarding claim 11, the modified Liu teaches wherein a muzzle length and the muzzle circumference of the mask is selected to accommodate various breeds of canines (each table shows the muzzle lengths and circumferences for different sizes and breeds of dogs) (Leerburg, pages 3-5, tables on each page).
Regarding claim 12, the modified Liu teaches wherein the muzzle length of the mask is between 1.6-5.9 inches and the muzzle circumference of the mask is between 4.5-17.5 inches (boxer muzzle is 2.5 inches long and 14.5 inches in circumference) (Leerburg, page 4, table).
Regarding claim 13,
Regarding claim 14, the modified Liu teaches wherein the muzzle circumference of the mask is between 4.5-17.5 inches (boxer muzzle is 14.5 inches in circumference) (Leerburg, page 4, table).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 1 above, and further in view of Balke et al. (US 2006/0266363 A1).
Regarding claim 17, the modified Liu teaches the invention as previously claimed, but does not teach wherein the panting valve is removable and/or replaceable.
However, Balke teaches a breathing mask (Balke; abstract) wherein the panting valve is removable and/or replaceable (expiration valve is a modular assembly which can be removed and replaced) (Balke; para. [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu panting valve to be removable and/or replaceable, as taught by Balke, for the purpose of ensuring the valve can be fastened onto and removed from the mask when needed without taking apart the breathing mask (Balke; para. [0015]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,726,174 by Wilson is considered to be relevant as it discloses a canine filtration mask. 
US 4,273,119 by Marchello is considered to be relevant as it discloses a breathing mask for horses.
US 5,299,531 by Dietz is considered to be relevant as it discloses a canine muzzle which gives the dog room to pant.
US 1,812,380 by Stelzner is considered to be relevant as it discloses a protective gas mask for horses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785